SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(D)(1) OR 13(E)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 AMENDMENT NO. 1 ARDEN SAGE TRITON FUND, L.L.C. (Name of Issuer) ARDEN SAGE TRITON FUND, L.L.C. (Name of Person(s) Filing Statement) UNITS OF LIMITED LIABILITY COMPANY INTERESTS (Title of Class of Securities) N/A (CUSIP Number of Class of Securities) Craig Krawiec Arden Sage Triton Fund, L.L.C. c/o Arden Asset Management LLC 375 Park Avenue 32nd Floor New York, NY 10152 212-751-5252 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Person(s) Filing Statement) With a copy to: George M. Silfen, Esq. Kramer Levin Naftalis & Frankel LLP 1177 Avenue of the Americas New York, New York 10036 (212) 715-9522 June 25, 2014 (Date Tender Offer First Published, Sent or Given to Security Holders) CALCULATION OF FILING FEE Transaction Valuation: Amount of Filing Fee: $900.24 (b) (a) Calculated as the aggregate maximum repurchase price for Units. (b) Calculated at $136.40 per million of Transaction Valuation. x Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:$545.60 Form or Registration No.:SC TO-I, Registration No. 005-80175 Filing Party:Arden Sage Triton Fund, L.L.C. Date Filed:June 25, 2014 o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: othird-party tender offer subject to Rule 14d-1. xissuer tender offer subject to Rule 13e-4. ogoing-private transaction subject to Rule 13e-3. oamendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: o 2 This Amendment No. 1 relates to the Issuer Tender Offer Statement on Schedule TO (the “Statement”) originally filed on June 25, 2014 by Arden Sage Triton Fund, L.L.C. (the “Fund”) in connection with an offer (the “Offer”) by the Fund to purchase up to $4,000,000 of units of limited liability company interests in the Fund (“Units”) on the terms and subject to the conditions set forth in the Offer to Purchase and the related Letter of Transmittal.Copies of the Offer to Purchase and Letter of Transmittal were previously filed as Exhibits B and C to the Statement. This Amendment No. 1 to the Statement is being filed to report the following information pursuant to Rule 13e-4(c)(3) (capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Offer to Purchase): The Offer amount is being increased to an aggregate of $6,600,000 of Units, on the same terms and subject to the same conditions set forth in the Offer to Purchase and the related Letter of Transmittal. The information contained in the Supplement to Notice of Offer to Purchase dated July 2, 2014, attached as Appendix A hereto, will be distributed to investors in the Fund contemporaneously with the filing of this Amendment. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. ARDEN SAGE TRITON FUND, L.L.C. By: /s/ Craig Krawiec Name:Craig Krawiec Title:Principal Manager July 2, 2014 3 Appendix A ARDEN SAGE TRITON FUND, L.L.C. c/o Arden Asset Management LLC 375 Park Avenue 32nd Floor New York, NY 10152 SUPPLEMENT TO NOTICE OF OFFER TO PURCHASE DATED JULY 2, 2014 To the Members of Arden Sage Triton Fund, L.L.C.: This Supplement relates to the Notice of Offer to Purchase originally mailed to you on June 25, 2014 in connection with the offer (the “Offer”) by Arden Sage Triton Fund, L.L.C. (the “Fund”) to repurchase units of limited liability company interests in the Fund (“Units”) on the terms and subject to the conditions set forth in the Offer to Purchase and the related Letter of Transmittal. The Fund has decided to increase the amount of Units the Fund is offering to purchase from $4,000,000 to an aggregate of $6,600,000.All of the other terms of the original Offer remain unchanged.
